IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                No. 00-30872
                                              Summary Calendar
                                              _______________



                                      MAURICE JULIAN GRAHAM,

                                                                 Plaintiff-Appellant,

                                                   VERSUS

                  MICHAEL W. MURPHY; CADILLAC OF METARIE, INC.;
                 MURPHY-GRAHAM, INC.; MURPHY-GRAHAM NISSAN, INC.,

                                                                 Defendants-Appellees.



                                       _________________________

                               Appeal from the United States District Court
                                  for the Eastern District of Louisiana
                                    _________________________
                                              April 3, 2001

Before SMITH, BENAVIDES,                                 “Murphy-Graham”), on Graham’s claims aris-
  and DENNIS, Circuit Judges.                            ing out of the business dealings among the par-
                                                         ties. The district court found, in a well-
PER CURIAM:*                                             reasoned opinion, that under the plain
   Maurice Graham appeals a summary                      language of a release clause, Graham waived
judgment in favor of Michael Murphy, Cadillac            all the claims at issue.
of Metarie, Inc., Murphy-Graham, Inc. and
Murphy-Graham Nissan, Inc. (collectively,                   Graham and Murphy entered into a business
                                                         relationship to own and manage car dea-
        *
                                                         lerships, forming Murphy-Graham. In his per-
          Pursuant to 5TH CIR. R. 47.5, the court has
                                                         sonal capacity, Graham loaned money to
determined that this opinion should not be published
and is not precedent except under the limited            Murphy-Graham, acting in his capacity as of-
circumstances set forth in 5TH CIR. R. 47.5.4.           ficer and director to approve and execute the
agreements on behalf of Murphy-Graham.                 AFFIRMED.
When the relationship between Murphy and
Graham soured, Graham entered into an
agreement with Murphy-Graham for Murphy-
Graham to buy out Graham’s interest in the
business. As part of that agreement, Graham
agreed to waive all future claims arising out of
the relationship:

   For and in consideration of the purchase
   price, Julian Graham does hereby waive,
   release, acquit, and forever discharge
   any and all claims, rights, or interests he
   may have in any action at law or in
   equity, against Michael W. Murphy and
   [Murphy-Graham] arising from or in any
   way related to Julian Graham’s position
   as a shareholder, officer, director, and/or
   employee of [Murphy-Graham] . . . .

   The parties agree that the language is un-
ambiguous and that, under Louisiana law, we
may not look outsi de the four corners of the
contract. See LA. CIV. CODE ANN. art. 2046.
Graham contends, however, that the loans re-
late to his status as a creditor of Murphy-
Graham, not as an shareholder, officer,
director, or employee, as required to fall under
the release clause. Nonetheless, Murphy-
Graham assertsSSand Graham does not
contestSSthat Graham, acting in his capacity as
officer and director of Murphy-Graham, either
executed or authorized each of the loans on
behalf of the corporation.

   For that reason alone, the loans arose from
his position as director and officer of Murphy-
Graham, placing them well within the subject
matter of the release clause. The district court
therefore properly granted summary judgment,
because any claims relating to the loans
between Graham and Murphy-Graham are
barred by the defense of release.


                                                   2